Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 08/26/2021.  Claims 1-16 are currently pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,131,459.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referencing US Patent’459 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,131,459.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the referencing US Patent’459 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hall (US 8,161,751).

    PNG
    media_image1.png
    724
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    553
    media_image2.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 7A and 7B shown immediately above, Hall discloses an air mixer comprising: an annular body defining a center axis; and a plurality of slots defined in the annular body circumferentially spaced apart from one 5another, wherein each slot defines a respective center injection axis extending from an outer surface of the annular body to an inner surface of the annular body, wherein each respective center injection axis is parallel to a respective plane bisecting the annular body, wherein at least one of the slots is intersected by the respective bisecting plane parallel to its respective center injection axis.  
Regarding dependent Claim 2, Hall discloses wherein the respective plane bisecting the annular body is parallel to two of the slot center injection axes, as shown in marked-up figure 7B above. 
Regarding dependent Claim 3, Hall discloses wherein the respective center injection axis for at 15least one of the plurality of slots is defined within its respective bisecting plane, as shown in marked-up figure 7B above. 

    PNG
    media_image3.png
    744
    591
    media_image3.png
    Greyscale


Regarding dependent Claim 4, Hall discloses wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, as shown in marked-up figure 7A above.
Regarding dependent Claim 6, Hall discloses wherein at least one of the center injection axes is perpendicular to the center axis of the annular body, as shown in marked-up figure 7B above.
  Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hall (US 8,161,751).

    PNG
    media_image4.png
    679
    743
    media_image4.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 6A and 6B shown immediately above, Hall discloses an air mixer comprising: an annular body defining a center axis; and a plurality of slots defined in the annular body circumferentially spaced apart from one 5another, wherein each slot defines a respective center injection axis extending from an outer surface of the annular body to an inner surface of the annular body, wherein each respective center injection axis is parallel to a respective plane bisecting the annular body, wherein at least one of the slots is intersected by the respective bisecting plane parallel to its respective center injection axis.  
Regarding dependent Claim 3, Hall discloses wherein the respective center injection axis for at 15least one of the plurality of slots is defined within its respective bisecting plane, as shown in marked-up figure 6B above. 

    PNG
    media_image5.png
    683
    565
    media_image5.png
    Greyscale

Regarding dependent Claim 4, Hall discloses wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, as shown in marked-up figure 6A above.
Regarding dependent Claim 5, Hall discloses wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, wherein at least one of the longitudinal axes is angled with respect to the center axis of the annular body, as shown in marked-up figure 6A above.
  Regarding dependent Claim 7, Hall discloses wherein at least one of the center injection axes is at 5an oblique angle relative to the center axis of the annular body, as shown in marked-up figure 6A above.
Regarding dependent Claim 8, Hall discloses wherein a distance (distance a) between an upstream side of a given one of the plurality of slots and its respective plane in a direction perpendicular to the respective plane is different from a distance (distance b) between a downstream side of the given slot and the 10respective plane in a direction perpendicular to the respective plane, as shown in marked-up figure 6A below.

    PNG
    media_image6.png
    683
    565
    media_image6.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Seto (US 4,903,478).
In regards to Independent Claim 9, and with particular reference to Figures 4A, 7A, 7B and 8 (marked-up figures 7A and 7B shown previously above), Hall discloses a combustor (not shown but mentioned col. 1 lines 10, 62) system comprising: a fuel distributor (tip of fuel nozzle 140 in figure 8; col. 3 lines 1-5); 5an air swirler (120 in figures 4A and 8) upstream from the fuel distributor to impart swirl to air going into a combustor; and an air mixer (130; refer to marked-up figures 7A and 7B for details) downstream from the fuel distributor, wherein the air mixer includes:

an air mixer comprising: an annular body defining a center axis; and a plurality of slots defined in the annular body circumferentially spaced apart from one 5another, wherein each slot defines a respective center injection axis extending from an outer surface of the annular body to an inner surface of the annular body, wherein each respective center injection axis is parallel to a respective plane bisecting the annular body, wherein at least one of the slots is intersected by the respective bisecting plane parallel to its respective center injection axis.  
Hall does not teach a combustor case; a manifold operatively connected to the combustor case and the fuel distributor downstream from and fluidly connected to the manifold.
Seto teaches (particularly figures 1 and 2) that a combustor system typically comprises a combustor case (casing surrounding combustor); a manifold 22, 24 operatively connected to the combustor case and the fuel distributor 26 downstream from and fluidly connected to the manifold 22/24.
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustion system of Hall with standard components like combustor case; a manifold operatively connected to the combustor case and the fuel distributor downstream from and fluidly connected to the manifold, as taught by Seto, in order to distribute fuel from the source/tank to each fuel nozzle (via a manifold) and a casing around the combustor to form the combustion chamber for the fuel and air mixture to burn (col. 3 lines 3-24 in Seto).

 

Regarding dependent Claim 10, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein the respective plane bisecting the annular body is parallel to two of the slot center injection axes, as shown in marked-up figure 7B above. 
Regarding dependent Claim 11, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein the respective center injection axis for at 15least one of the plurality of slots is defined within its respective bisecting plane, as shown in marked-up figure 7B above. 
Regarding dependent Claim 12, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, as shown in marked-up figure 7A above.
Regarding dependent Claim 14, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein at least one of the center injection axes is perpendicular to the center axis of the annular body, as shown in marked-up figure 7B above.


   Claims 9, 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Seto (US 4,903,478).
In regards to Independent Claim 9, and with particular reference to Figures 4A, 6A, 6B and 8 (marked-up figures 6A and 6B shown previously above), Hall discloses a combustor (not shown but mentioned col. 1 lines 10, 62) system comprising: a fuel distributor (tip of fuel nozzle 140 in figure 8; col. 3 lines 1-5); 5an air swirler (120 in figures 4A and 8) upstream from the fuel distributor to impart swirl to air going into a combustor; and an air mixer (130; refer to marked-up figures 6A and 6B for details) downstream from the fuel distributor, wherein the air mixer includes:
an air mixer comprising: an annular body defining a center axis; and a plurality of slots defined in the annular body circumferentially spaced apart from one 5another, wherein each slot defines a respective center injection axis extending from an outer surface of the annular body to an inner surface of the annular body, wherein each respective center injection axis is parallel to a respective plane bisecting the annular body, wherein at least one of the slots is intersected by the respective bisecting plane parallel to its respective center injection axis.  
Hall does not teach a combustor case; a manifold operatively connected to the combustor case and the fuel distributor downstream from and fluidly connected to the manifold.
Seto teaches (particularly figures 1 and 2) that a combustor system typically comprises a combustor case (casing surrounding combustor); a manifold 22, 24 operatively connected to the combustor case and the fuel distributor 26 downstream from and fluidly connected to the manifold 22/24.
               Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustion system of Hall with standard components like combustor case; a manifold operatively connected to the combustor case and the fuel distributor downstream from and fluidly connected to the manifold, as taught by Seto, in order to distribute fuel from the source/tank to each fuel nozzle (via a manifold) and a casing around the combustor to form the combustion chamber for the fuel and air mixture to burn (col. 3 lines 3-24 in Seto).

 Regarding dependent Claim 11, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein the respective center injection axis for at 15least one of the plurality of slots is defined within its respective bisecting plane, as shown in marked-up figure 6B above. 
Regarding dependent Claim 12, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, as shown in marked-up figure 6A above.
Regarding dependent Claim 13, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein each slot defines a respective longitudinal axis defined between points on the inner surface of the annular body between opposing slot ends, wherein at least one of the longitudinal axes is angled with respect to the center axis of the annular body, as shown in marked-up figure 6A above.
  Regarding dependent Claim 15, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein at least one of the center injection axes is at 5an oblique angle relative to the center axis of the annular body, as shown in marked-up figure 6A above.
Regarding dependent Claim 16, Hall in view of Seto teaches the invention as claimed and as disclosed above and Hall further teaches wherein a distance (distance a) between an upstream side of a given one of the plurality of slots and its respective plane in a direction perpendicular to the respective plane is different from a distance (distance b) between a downstream side of the given slot and the 10respective plane in a direction perpendicular to the respective plane, as shown in marked-up figure 6A below.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Claims 1-5 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Jones (US 4,271,675). In a similar manner as the final rejection on related patent application 15/716,295.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 4,271,675) in view of  Seto (US 4,903,478). In a similar manner as the final rejection on related patent application 15/716,295.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741